 

ARC Group Worldwide 8-K [arc-8k_040714.htm]

 

Exhibit 10.27

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT (this “Escrow Agreement”) made as of the date set forth on the
signature page hereto by and among ARC Group Worldwide, Inc. (“Purchaser”),
Nigel Sutton, Gregory Curtis, Frank Ferree and Dermot Rafferty (collectively,
the “Sellers”), and Wuersch & Gering LLP, a New York law firm having an office
at 100 Wall Street, 10th Floor, New York, NY 10005 (the “Escrow Agent”).

 

WHEREAS, Purchaser and Sellers have entered into a certain Membership Interest
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”),
pursuant to which Purchaser shall purchase 100% of the Interests of Advance
Tooling Concepts, LLC, a Colorado limited liability company (the “Company”);

 

WHEREAS, the Purchase Agreement provides that ten percent (10%) of the Purchase
Price shall be deposited by Purchaser into escrow to be held and distributed by
the Escrow Agent in accordance with the terms of this Escrow Agreement; and

 

WHEREAS, the execution and delivery of this Escrow Agreement is a condition to
the parties’ obligations under the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1.             Defined Terms. All capitalized terms used in this Escrow
Agreement but not otherwise defined herein are given the meanings set forth in
the Purchase Agreement.

 

2.             Escrow Deposit. Within five (5) Business Days prior to the
Closing Date the number of newly issued shares of ARC Common Stock equal one
hundred twenty five percent (125%) of the amount which is ten percent (10%) of
the Purchase Price (the “Escrow Shares”), valued by reference to the average
VWAP for the twenty (20) Trading Day period prior to such issuance date, shall
be deposited with the Escrow Agent pursuant to Section 2.4(c) of the Purchase
Agreement. All Escrow Shares shall be certificated in the name of “Wuersch &
Gering LLP as Escrow Agent.” The Escrow Shares shall be replaced by Purchaser
with cash equal to ten percent (10%) of the Purchase Price prior to the final
disbursement in accordance with Section 9.5 of the Purchase Agreement (the
“Escrow Cash” and referred herein together with the Escrow Shares as the “Escrow
Corpus”). The Escrow Corpus will be available (a) for the payment of any
Post-Closing Decrease Amount owed by Seller to Purchaser pursuant to and in
accordance with Section 2.5(c) of the Purchase Agreement and (b) to satisfy any
Damages owed to Purchaser incurred or sustained by, or imposed upon, the
Indemnitees that are recoverable by the Purchaser against Sellers pursuant to
and in accordance with the provisions of Article IX of the Purchase Agreement.
The Escrow Agent hereby acknowledges and agrees to hold the Escrow Corpus in a
separate and distinct account, in the name of “ARC-ATC Escrow Account”, as
Escrow Agent for Sellers and Purchaser (the “Escrow Account”), subject to the
terms and conditions of this Escrow Agreement. The Escrow Corpus shall be held
as a segregated trust fund and shall not be subject to any lien, attachment,
trustee process or any other judicial process of any creditor of any party
hereto. The Escrow Agent shall not distribute or release the Escrow Corpus
except in accordance with the express terms and conditions of this Escrow
Agreement. The Escrow Corpus will not be held in an attorney trust account and
nothing herein shall be construed to establish an attorney client relationship
by and between the Escrow Agent and any other party hereto. The Sellers and the
Purchaser expressly acknowledge that Escrow Agent serves as counsel to the
Purchaser and such capacity shall not be deemed to constitute a conflict with
any services to be rendered by the Escrow Agent hereunder. During any and all
periods in which Escrow Shares are held by the Escrow Agent, (i) the sole right
to vote such shares shall be held by the Escrow Agent and may be exercised at
the sole discretion of the Escrow Agent; and (ii) any and all dividends (other
than stock dividends) issued by the Purchaser in respect of the same class of
capital stock as the Escrow Shares shall be tendered and returned by the Escrow
Agent to the Company.

 

 

 

 

Escrow Agreement

 

3.             Investments. The Escrow Agent shall not invest any of the Escrow
Corpus and the Escrow Account shall be maintained only in cash or as Escrow
Shares. No interest shall be due or payable to any party by the Escrow Agent in
respect of the Escrow Corpus.

 

4.             Release of Escrow Corpus. The Escrow Corpus held pursuant to this
Escrow Agreement is intended to serve as security and provide a non-exclusive
source of funds for the payment of any amounts which may become payable in
respect of the claims and matters described in Section 2 above, on or prior to
the Distribution Date (as defined below). The Escrow Corpus shall only be
distributed and released as follows:

 

(a)        Purchase Price Adjustment. Upon the Escrow Agent’s receipt of a joint
written instruction signed by Sellers and Purchaser stating that there has been
a final determination of the Actual Working Capital Amount pursuant to Section
2.5 of the Purchase Agreement and specifying the Post-Closing Decrease Amount,
if any, to be paid by Sellers to Purchaser pursuant to Section 2.5(c) of the
Purchase Agreement, the Escrow Agent shall promptly, and in any event within
seven (7) Business Days of its receipt of that instruction, release, by wire
transfer to an account or accounts designated by Purchaser, an amount of the
Escrow Corpus from the Escrow Account equal to the Post-Closing Decrease Amount
specified in such instruction.

 

(b)        Indemnification Related Claims. In accordance with Section 9.7 of the
Purchase Agreement, upon receipt of joint written instructions or such final and
non-appealable order or award of arbitration, as the case may be, the Escrow
Agent shall release to Purchaser such amount in value of the Escrow Corpus in
the Escrow Account in accordance with such written instructions or final and
non-appealable order.

 

(c)        Maintenance of the Escrow Account.

 

i.        The Escrow Shares will be replaced by the Purchaser with cash
representing ten percent (10%) of the Purchase Price if the average VWAP of the
Common Stock for the twenty (20) Trading Day period preceding the last Trading
Day in any calendar month prior to the Escrow Release Date is less than Five
Dollars ($5.00) per share of Common Stock.

 

2

 

 

Escrow Agreement

 

ii.        The Escrow Shares will be replaced with cash representing ten percent
(10%) of the Purchase Price not less than five (5) Business Days prior to the
Escrow Release Date, provided, however, if a Claim Notice has been duly
delivered prior to the Escrow Release Date by Purchaser to Sellers and the
Escrow Agent in conformity with all of the applicable procedures set forth in
this Agreement and the Escrow Agreement, then the Escrow Corpus may remain in
the form of Escrow Shares until the definitive determination and resolution of
the claimed Damages relating to such Claim Notice.

 

iii.         After definitive determination and resolution of the Damages
relating to such Claim Notice, the Escrow Shares shall within three (3) Business
Days thereafter be replaced by cash in amount equal to ten percent (10%) of the
Purchase Price, less the amount of such Damages, and thereafter released.

 

iv.         If the average VWAP of the Common Stock for the twenty (20) Trading
Day period preceding the last Trading Day of each calendar month during the
period in which such Claim Notice is subject to resolution is less than Five
Dollars ($5.00) per share of Common Stock, then the Escrow Shares will be
replaced with cash representing ten percent (10%) of the Purchase Price and,
such amount, after definitive determination and resolution of the Damages
relating to such Claim Notice, less the amount of such Damages, shall be
released.

 

v.         If the value of the Escrow Shares, as determined by reference to the
average VWAP of the Common Stock for the twenty (20) Trading Day period
preceding the last Trading Day of each calendar quarter prior to the Escrow
Release Date, is less than one hundred twenty five percent (125%) of such amount
which is equal to ten percent (10%) of the Purchase Price, then the Purchaser
shall, within the first five (5) business days after each such calendar quarter,
deposit into the Escrow Account additional Escrow Shares such that the value of
all Escrow Shares held in the Escrow Account shall equal one hundred twenty five
percent (125%) of such amount which is ten percent (10%) of the Purchase Price,
as determined by reference to the average VWAP of the Common Stock for the
twenty (20) Trading Day period preceding the last Trading Day of the immediately
preceding calendar quarter.

 

vi.         At the termination of the Escrow, Purchaser shall pay to Sellers the
amount of cash required to settle the Escrow Account in accordance with this
Agreement, and upon such payment all Escrow Shares will be released to
Purchaser. If the escrow balance is not fully and timely paid to Sellers in
cash, the Escrow Agent will deliver such number of Escrow Shares to the Sellers
(or such broker or agent of Sellers as specified in writing to the Escrow Agent)
together with duly executed medallion guaranteed stock powers, sufficient to pay
any such deficiency in respect of the escrow to Sellers, as determined by
reference to the average VWAP of the Common Stock for the twenty (20) Trading
Day period preceding the last Trading Day of the immediately preceding calendar
month.

 

3

 

 

Escrow Agreement

 

vii.        The unpaid balance of any remaining escrow deficiency, other than
such deficiency as to which a Claim Notice has been duly delivered to Sellers
prior to the Escrow Release Date and as to which the matters specified in such
Claim Notice remain as Unresolved Claims, shall accrue interest at the rate of
twenty percent (20%) per annum from the Escrow Release Date until paid, and
Sellers shall be entitled to demand immediate payment and to recover all
collection costs, including reasonable attorneys’ fees.

 

(d)        Distribution Procedures.

 

(i)        Within seven (7) Business Days after the Escrow Release Date (the
“Distribution Date”), the Escrow Agent shall release to Sellers, by wire
transfer, in cash, to an account or accounts designated by Sellers, the
remaining balance of the Escrow Corpus in the Escrow Account, in the form of
cash, less the amount of all Unresolved Claims. For purposes of this Escrow
Agreement, the term “Unresolved Claims” shall mean, as of the Escrow Release
Date, (i) the aggregate amount of all Claims that are the subject of a Response
Notice that have not previously been resolved or satisfied in accordance
herewith; or (ii) that were otherwise properly and timely asserted under Section
9.7(e) of the Purchase Agreement but remain otherwise unsatisfied as of the
Escrow Release Date, including any Claims for which a Claim Notice has been
delivered but for which the 45 day objection period has not expired as of the
Escrow Release Date.

 

(ii)        Unresolved Claims for which Sellers have objected in accordance with
Section 9.7 of the Purchase Agreement shall be administered in accordance with
Section 9.7(e) of the Purchase Agreement. Upon the expiration of the 45 day
objection period for any Unresolved Claims for which no Response Notice has been
delivered, the Escrow Agent shall release, within three (3) business days
thereafter, by wire transfer to an account or accounts designated by Purchaser
an amount of cash funds in the Escrow Account equal to the amount of such
Unresolved Claim for which no Response Notice has been delivered. After the
resolution of each Unresolved Claim, any remaining portion of the Escrow Corpus
in the Escrow Account not distributed to Purchaser pursuant to the immediately
preceding sentences and not subject to other Unresolved Claims shall be released
as cash by wire transfer promptly thereafter by the Escrow Agent to an account
or accounts designated by Sellers.

 

(e)        Court Order or Award of Arbitration. Notwithstanding any other
provision in this Escrow Agreement to the contrary, the Escrow Agent shall
disburse the Escrow Corpus (or any portion thereof) in accordance with any final
and non-appealable order from a court of competent jurisdiction or in accordance
with the issuance of an award of arbitration, following receipt by the Escrow
Agent of a certified original of such order or award of arbitration, in either
such case evidencing the determination by such court or arbitral authority of
whether, and to what extent, Purchaser or Sellers are entitled to the Escrow
Corpus (or any portion thereof).

 

5.             Inspection Rights and Account Statements. Purchaser and Sellers
shall have the right to inspect and obtain copies of the records of the Escrow
Agent pertaining to this Escrow Agreement and to receive monthly reports of the
status of the Escrow Account. Upon written request to the Escrow Agent by any
party hereto on or before the seventh Business Day following each month during
the term hereof, the Escrow Agent shall deliver account statements to Purchaser
and Sellers with respect to the Escrow Account for the prior month, which
statements shall include the account balance, any disbursements made pursuant to
Section 4 hereof, and the status of any Unresolved Claims.

 

4

 

 

Escrow Agreement

 

6.             Termination. This Escrow Agreement shall terminate when the
entire Escrow Account has been distributed in accordance with Section 4 of this
Escrow Agreement.

 

7.             Conditions to Escrow. The Escrow Agent agrees to hold the Escrow
Corpus in the Escrow Account and to perform in accordance with the terms and
provisions of this Escrow Agreement. Sellers and Purchaser agree that the Escrow
Agent does not assume any responsibility for the failure of Sellers or Purchaser
to perform in accordance with the Purchase Agreement or this Escrow Agreement.
The acceptance by the Escrow Agent of its responsibilities hereunder is subject
to the following terms and conditions, which the parties hereto agree shall
govern and control with respect to the Escrow Agent’s rights, duties,
liabilities and immunities:

 

(a)        The Escrow Agent shall have only those duties as are specifically
provided herein, which shall be deemed purely ministerial in nature, and shall
under no circumstance be deemed a fiduciary for any of the other parties to this
Escrow Agreement. The Escrow Agent shall not be required to take any action
hereunder involving any expense unless the payment of such expense is made or
provided for in a manner reasonably satisfactory to it.

 

(b)        The Escrow Agent shall be protected in acting upon any written
notice, consent, receipt or other paper or document furnished to it, not only as
to its due execution and validity and effectiveness of its provisions, but also
as to the truth and accuracy of any information therein contained, which the
Escrow Agent in good faith believes to be genuine and what it purports to be.
Should it be necessary for the Escrow Agent to act upon any instructions,
directions, documents or instruments issued or signed by or on behalf of any
corporation, fiduciary or individual acting on behalf of another party hereto,
which the Escrow Agent in good faith believes to be genuine, it shall not be
necessary for the Escrow Agent to inquire into such corporation’s, fiduciary’s
or individual’s authority.

 

(c)        The Escrow Agent shall not be liable for any error of judgment or for
any act done or step taken or omitted by it in good faith, or for anything which
it may do or refrain from doing in connection herewith, except for its own gross
negligence or willful misconduct.

 

(d)        In the event of any dispute or controversy among the parties hereto,
the Escrow Agent may consult with, and obtain advice from, legal counsel in the
event of any question as to any of the provisions hereof or the duties
hereunder, and it shall incur no liability and shall be fully protected in
acting in good faith in accordance with the opinion and instructions of such
counsel. The reasonable and documented costs of such counsel’s services shall be
paid to the Escrow Agent in accordance with Section 12 below.

 



5

 

 

Escrow Agreement

 

(e)        The Escrow Agent shall neither be responsible for, nor chargeable
with knowledge of, the terms and conditions of any other agreement, instrument
or document between the other parties hereto, including, without limitation, the
Purchase Agreement. This Escrow Agreement sets forth all matters pertinent to
the escrow contemplated hereunder, and no additional obligations of the Escrow
Agent shall be inferred from the terms of this Escrow Agreement or any other
agreement, instrument or document.

 

(f)        In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder or shall receive instructions, claims or demands from
Purchaser or Sellers which, in its opinion, conflict with any of the provisions
of this Escrow Agreement, it shall be entitled to refrain from taking any action
and its sole obligation shall be to keep safely all property held in escrow
until it shall be directed otherwise in writing jointly by Purchaser and Sellers
or by a final and non-appealable order of a court of competent jurisdiction. The
Escrow Agent shall have the option, after seven (7) days’ notice to Purchaser
and Sellers of its intention to do so, to file notice of arbitration requiring
Purchaser and Sellers to answer and arbitrate any claims and rights among
themselves. Any such arbitration shall be subject to the terms and conditions of
arbitration as set forth in the Purchase Agreement.

 

(g)        Any partnership, corporation or association into which the Escrow
Agent may be converted or merged, or with which it may be consolidated, or to
which it may sell or transfer its escrow business and assets as a whole or
substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which it is a party,
shall be and become the successor escrow agent hereunder and vested with all of
the title to the whole property or trust estate and all of the trusts, powers,
immunities, privileges, protections and all other matters as was its
predecessor, without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

8.             Resignation of Escrow Agent.

 

(a)        The Escrow Agent reserves the right to resign at any time by giving
seven (7) days written notice of resignation, specifying the effective date
thereof. On the effective date of such resignation, the Escrow Agent shall
deliver this Escrow Agreement together with the Escrow Corpus and any and all
related instruments or documents to any successor escrow agent mutually
agreeable to Purchaser and Sellers as confirmed in writing. If a successor
escrow agent has not been appointed and has not accepted such appointment prior
to the expiration of seven (7) days following the date of the notice of such
resignation, the Escrow Agent may, but shall not be obligated to, apply to a
court of competent jurisdiction for the appointment of a successor Escrow Agent.
Any such resulting appointing shall be binding upon all of the parties to this
Escrow Agreement. Notwithstanding anything to the contrary in the foregoing, the
Escrow Agent or any successor escrow agent shall continue to act as Escrow Agent
until a successor is appointed and qualified to act as Escrow Agent.

 



6

 

 

Escrow Agreement

 

(b)        Upon delivery of the Escrow Corpus to a successor escrow agent in
accordance with this Section 8, the Escrow Agent shall thereafter be discharged
from any further obligations hereunder. All power, authority, duties and
obligations of the Escrow Agent shall apply to any successor escrow agent.

 

9.             Indemnification of Escrow Agent. Purchaser and Sellers shall
jointly and severally indemnify and hold the Escrow Agent harmless from and
against any liability, loss, damage or expense (including, without limitation,
reasonable and documented attorneys’ fees) that the Escrow Agent may incur in
connection with this Escrow Agreement and its performance hereunder or in
connection herewith, except to the extent such liability, loss, damage or
expense arises from its willful misconduct or gross negligence. The
indemnification provided for under this Section 9 shall be allocated and paid in
the same manner as fees and expenses under Section 12 below and shall survive
the termination of this Escrow Agreement and the resignation or removal of the
Escrow Agent.

 

10.           Taxes.

 

(a)        Ownership for Tax Purposes. Each of Purchaser and Sellers agree that,
solely for purposes of United States federal and other taxes based on income,
and for no other purpose, Sellers shall be treated as the owners of the Escrow
Corpus and that Sellers shall report the income, if any, that is earned on, or
deemed earned upon, or derived from, the Escrow Corpus as income, if any, in the
taxable year or years in which such income is properly includible and pay any
taxes attributable thereto.

 

(b)        Tax Forms. Prior to the date hereof, each of Purchaser and Sellers
shall provide the Escrow Agent with a fully executed Internal Revenue Service
Form W-9, or W-8, properly completed and signed, and such other forms and
documents that the Escrow Agent may reasonably request.

 

(c)        Withholding. The Escrow Agent shall be entitled to deduct and
withhold from any amount distributed or released from the Escrow Corpus all
taxes which may be required to be deducted or withheld under any provision of
applicable tax law. All such withheld amounts shall be treated as having been
delivered to the party entitled to the amount distributed or released in respect
of which such tax has been deducted or withheld.

 

11.           Business Days. If any date on which the Escrow Agent is required
to make an investment or a delivery pursuant to the provisions hereof is not a
day on which the Escrow Agent is open for business, then the Escrow Agent shall
make such investment or delivery on the next succeeding Business Day.

 

12.           Escrow Costs. Purchaser shall pay all of the fees and expenses
(including reasonable and documented attorneys’ fees) of the Escrow Agent for
the services to be rendered by the Escrow Agent pursuant to this Escrow
Agreement. The Escrow Agent agrees to serve as Escrow Agent in accordance with
the fee schedule attached as Exhibit A hereto.

 

7

 

 

Escrow Agreement

 

13.           Force Majeure. No party shall be liable or responsible to the
other parties, nor be deemed to have defaulted under or breached this Escrow
Agreement, for any failure or delay in fulfilling or performing any term of this
Escrow Agreement, when and to the extent such failure or delay is caused by or
results from acts beyond the affected party’s reasonable control, including,
without limitation: (a) acts of God; (b) flood, fire or explosion; (c) war,
invasion, riot or other civil unrest; (d) government order or law; (e) actions,
embargoes or blockades in effect on or after the date of this Escrow Agreement;
(f) action by any governmental authority; (g) national or regional emergency;
and (h) strikes, labor stoppages or slowdowns or other industrial disturbances.
The party suffering a Force Majeure Event shall give notice to the other party,
stating the period of time the occurrence is expected to continue and shall use
diligent efforts to end the failure or delay and ensure the effects of such
Force Majeure Event are minimized.

 

14.           Notices. All notices and other communications under this Escrow
Agreement shall be in writing and shall be deemed to have been duly received
(a) if given by facsimile or e-mail, when transmitted so long as affirmative
confirmation is given in writing to the sender by the recipient thereof
(automated fax confirmations or e-mail receipt answer-backs will not suffice for
such purpose) on the same Business Day and during normal business hours of the
recipient; (b) if given by certified or registered mail, return receipt
requested, postage prepaid, three Business Days after being deposited in the US
mails, and (c) if given by courier or other means, when received or personally
delivered, and addressed as follows (or at such other address as the intended
recipient shall have specified in a written notice given to the other party
hereto):

 

  If to Purchaser:           ARC Group Worldwide, Inc.     Attn: Drew M. Kelley,
Chief Financial Officer     810 Flightline Blvd.     Deland, FL 32724     Fax:
(212) 231-3939     e-mail: dkelley@arcgroupworldwide.com         If to Escrow
Agent:           Wuersch & Gering LLP     100 Wall Street, 10th Floor     New
York, NY 10005     Attention: Travis L. Gering, Esq.     Fax: (610) 819-9104    
e-mail: travis.gering@wg-law.com         If to Sellers:           To the
Respective address of each Seller as set forth in the Purchase Agreement.

 



8

 

 

Escrow Agreement

 

15.           Entire Agreement. This Escrow Agreement, together with the
Purchase Agreement and related exhibits and schedules, constitutes the sole and
entire agreement of the parties to this Escrow Agreement with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. Notwithstanding the foregoing, in the event of any inconsistency
between the statements in the body of this Escrow Agreement and those of the
Purchase Agreement, (i) with respect to any inconsistency as between Purchaser
and Sellers, the statements in the body of the Purchase Agreement shall control;
and (ii) with respect to any inconsistency as between the Escrow Agent, on the
one hand, and either Purchaser or Sellers or both, on the other hand, the
statements in the body of this Escrow Agreement shall control.

 

16.           Successor and Assigns. This Escrow Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. No party may assign any of its rights or
obligations hereunder without the prior written consent of the other parties
hereto, which consent shall not be unreasonably withheld or delayed; provided,
however, Purchaser may, without the prior written consent of the other parties
hereto, assign its rights under this Escrow Agreement to any subsidiary of the
Purchaser. No assignment shall relieve the assigning party of any of its
obligations hereunder.

 

17.           No Third-Party Beneficiaries. This Escrow Agreement is for the
sole benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Escrow Agreement.

 

18.           Headings. The headings in this Escrow Agreement are for reference
only and shall not affect the interpretation of this Escrow Agreement.

 

19.           Amendment and Modification; Waiver. This Escrow Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. Except as otherwise set forth in this Escrow Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Escrow Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

20.           Severability. If any term or provision of this Escrow Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Escrow Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Escrow Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

 

9

 

 

Escrow Agreement

 

21.           Governing Law. This Escrow Agreement shall be construed in
accordance with, and governed in all respects by, the laws of the State of New
York (without giving effect to principles of conflicts of law).

 

22.           Venue, Jurisdiction and Forum. Subject to the terms and conditions
for dispute resolution agreed upon in the Purchase Agreement among the Sellers
and the Purchaser, any legal action or other legal proceeding relating to this
Escrow Agreement or the enforcement of any provision of this Escrow Agreement
may be brought or otherwise commenced in any state or federal court sitting in
New York, New York. Each party to this Escrow Agreement in connection with any
matter pertaining to the enforcement of this Escrow Agreement:

 

(a)        expressly and irrevocably consents and submits to the personal
jurisdiction of each state and federal court sitting in New York, New York (and
each appellate court located in the State of New York) in connection with any
such legal proceeding;

 

(b)        agrees that each state and federal sitting in New York, New York
shall be deemed to be a convenient forum; and

 

(c)        agrees not to assert (by way of motion, as a defense or otherwise),
in any such legal proceeding commenced in any state or federal court sitting in
New York, New York, any claim that such party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Escrow Agreement or the subject matter of this Escrow Agreement may not be
enforced in or by such court.

 

23.           Counterparts. This Escrow Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Escrow Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Escrow Agreement.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

10

 

 

Escrow Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
this 7th day of April, 2014.

 

  PURCHASER:       ARC Group Worldwide, Inc.         By: /s/ Jason Young   Name:
Jason Young   Title: Chief Executive Officer         SELLERS:       /s/ Nigel
Sutton   Nigel Sutton         /s/ Frank Ferree   Frank Ferree         /s/
Gregory Curtis   Gregory Curtis         /s/ Dermot Rafferty   Dermot Rafferty  
      ESCROW AGENT:       Wuersch & Gering LLP         By: /s/ Travis L. Gering
  Name: Travis Gering   Title: Partner

 

11

 

 